DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-9, 11-12 and 114-16 are rejected under 35 U.S.C. 102(a)(2) as being (a)(2) by Ashaari et al. (US 2019/0325174).
With regard to claim 1, Ashaari et al. disclose a data processing apparatus comprising:
a data processing unit configured to perform data processing on measurement data according to a distance to a marker, the measurement data being obtained by a ranging sensor attached to a moving object and measuring the marker of which surface includes a pattern with different reflection characteristics (para. [0047], LiDAR distance sensor identifies tag  by a unique pattern of reflection of the code, sensor my be a vehicle [0032]); and

an acquisition unit configured to acquire operation information of the moving object based on data obtained by the data processing (para. [0041], system hub (201)uses information received from the sensors including distance sensor (205) to determine location of the tag, the route, and amount of time the tag spent in a given location)
With regard to claim 2, the measurement data is encoded only when the distance measured is within a predetermined range (para.  [0065]).
With regard to claims 3-4, the measurement data is encoded as a barcode (para. [0037]), which is inherently multi-valued and specifically binary. the Examiner takes Official Notice of this fact. If applicant does not traverse the assertion of the Examiner’s assertion of Official Notice or applicant’s traverse is not adequate, this statement of well-known fact will taken to be admitted prior art, otherwise a reference will be supplied as evidence. See MPEP 2144.03.
With regard to claim 7,the data processing unit is configured to calculate the distance based on distances indicated by the measurement data (from LIDAR measurement).
With regard to claim 8, the acquisition unit is configured to acquire operation information of the moving object corresponding to the pattern by referring to a marker database (para. [0018], databased using the detected identifier to determine operation information of the moving object).
With regard to claim 9, the pattern includes an identifier that visually indicates the marker (para. [0037]).
With regard to claim 11, the data processing apparatus includes a communication unit to transmit acquired operation information to a host system (plant schedule in communication with system hub and sensors, para. [0045-0046])
With regard to claim 12, the acquired information is presented by a user interface (para. [0010] and claim 8).
With regard to claim 14, the apparatus also includes the moving object (e. g. vehicle) and the ranging sensor [0032].
With regard to claims 15 and 16, Ashaari et al. disclose a data processing method, and a non-transitory computer readable medium including computer executable  instructions (para. [0112-0113] and [0119]), wherein the executable instructions cause the processor to perform the method, comprising performing data processing on measurement data according to a distance to marker, the measurement data being obtained by a ranging sensor attached to a moving object and measuring the marker of which surface includes a pattern with different reflection characteristics (para. [0047], LiDAR distance sensor identifies tag  by a unique pattern of reflection of the code, sensor my be a moving vehicle [0032]), and acquiring operation information of the moving object based on the data obtained (para. [0041], system hub (201)uses information received from the sensors including distance sensor (205) to determine location of the tag, the route, and amount of time the tag spent in a given location)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ashaari et al. as applied to claim 1 above, and further in view of Wang (US 10,800,548).
With regard to claim 10, Ashaari  does not disclose that the apparatus further comprises a moving object controller that control the moving object based on the acquired operation information.  However, in the same field of endeavor, Wang teaches a system for unmanned aerial vehicle (moving object)  docking. A marker on a vehicle is detected by an optical sensor (1st col. lines 62-65) which may be a LIDAR sensor  (16th col. lines 36-39). Specifically, Wang teaches that a UAV is autonomously controlled at least by a controller, which may alter the course of the UAV to avoid an obstruction sensed by a LIDAR sensor (18th col. lines 14-18). Combining the controller taught by Wang with the system of Ashaari  would have resulted in the claimed invention. It would have been obvious to one skilled in the art, e. g. an optical or electrical engineer, to include the controller in the moving object of the system of Ashaari, for the purpose of automatically avoiding obstructions and approaching the vehicle at the location of the marker. 
With regard to claim 13, Ashaari  does not disclose that the pattern is formed by a slit in the marker. However, in the same field of endeavor, Wang teaches that a visual marker may be a 3D barcode (claims 21 and 23).  Such a barcode includes raised portions between which are slits, thus choosing such a pattern as the marker in the system of Ashaair would have resulted in the claimed invention. It would have been obvious to one skilled in the art, e. g. an optical or electrical engineer, to choose the marker to be a 3D barcode for durability as well as readability by a LIDAR sensor.

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Information Disclosure Statement
The information disclosure statement filed on Feb. 28, 2020 has been considered by the Examiner.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Tsikos et al. (US 2002/0139853) discloses LIDAR systems for use with barcode reading.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Center at https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645